Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice: In an effort to expedite prosecution, the Examiner initiated a telephone call to Wang Liaoteng on October 27, 2021 for suggesting a Terminal Disclaimer to be filed in order to overcome the double patenting rejection over claims 1-14 of U. S. Patent Application No. 16/233,620 (now patent No. U.S. 10,996,251 B2). Mr. Wang Liaoteng agreed and filed a terminal disclaimer on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 16/233,620 (now patent No. U.S. 10,996,251 B2).  The terminal disclaimer has been recorded & approved on 11/03/2021.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

This application is a continuation of 16/233,620 now patent Number U.S. 10,996,251 B2. Previous Office Action mailed 12/02/2020 allowed the parent application 16/233,620 with the following allowable limitations (claim 8 in combination with all wherein the step of obtaining the external side insulation resistance of the main relay according to the  low-frequency AC signal comprises: when the main relay is switched off and the pre-charge relay is switched on, collecting electrical signals at the two  sampling points by the insulation resistance obtaining circuit;  obtaining a second phase shift of the low-frequency AC signal between the two sampling points according to the collected electrical signals;  and obtaining the external side insulation resistance of the main relay according to the collected electrical signals and the second phase shift.”

As to claims 1 & 6 of the instant application, wherein the similar limitations “controlling the pre-charge relay to be switched on; when the main relay is switched off and the pre-charge relay is switched on, obtaining a second phase shift of the low-frequency AC signal between the two sampling points according to second collected electrical signals; and obtaining an external side insulation resistance of the main relay according to the second collected electrical signals and the second phase shift” wherein the process of detecting, controlling and obtaining the first and second phase-shifts of the low-frequency AC signal between the two sampling points of claims 1 & 6 of the instant application are similar process as previous allowed in claim 8 of application 16/233,620.   

The previous Prior Art Kawahara et al. (U.S. 2017/0141444 A1) & Horiguchi (U.S. 2018/0038904 A1) were cited (for Office Action of patent 16/233,620 mailed 11/20/2020) because they are pertinent to the claim invention. Regarding to claims 1 & controlling the pre-charge relay to be switched on; when the main relay is switched off and the pre-charge relay is switched on, obtaining a second phase shift of the low-frequency AC signal between the two sampling points according to second collected electrical signals; and obtaining an external side insulation resistance of the main relay according to the second collected electrical signals and the second phase shift.  It would not have been obvious for a person skilled in the art to combine either one or combination of Kawahara et al. & Horiguchi with other prior art of record in order to arrive at the claimed invention.

Claims 2-5 & 7-11 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 

Examiner: 	/Trung Nguyen/-Art 2866
		November 4, 2021.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858